—Appeals by the defendant from two judgments of the County Court, Westchester County (Lange, J.), both rendered July 1,1994, convicting him of burglary in the third degree (two counts), criminal mischief in the fourth degree (two counts), grand larceny in the fourth degree, petit larceny (five counts), and violation of Vehicle and Trafile Law § 375 under Indictment No. 93-01504, and burglary in the third degree (two counts), criminal mischief in the fourth degree (four counts), petit larceny (two counts), and grand larceny in the fourth degree under Indictment No. 93-01553, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.